The United Mill and Lumber Co. gave its note for ninety days in the sum of $2000 to the Guardian Savings & Trust Company, of Cleveland, Ohio. The note was in the usual cog-novit form and the signature was as follows:—
“The United Mill and Lumber Co.
By
H. Deutsch
S. H. Katz
Karl Roth.
After about $300 had been paid on this note, the corporation was thrown into bankruptcy. The bank filed its claim against the corporation with the trustee in bankruptcy setting up the promissory note in question as obligation of the corporation to the bank. The bank collected a little less than $600, from the trustee in bankruptcy. These two actions were commenced by the two' plaintiffs herein, in the Municipal Court in the City of Cleveland, each claiming to have funds on deposit in the Bank, which were being wrongfully withheld. The hank admitted the deposit of the money, but set up as cross-statements of claims the promissory note above described, claiming that the plaintiffs were liable as individual makers. The Municipal Court found for the Bank. The Court of Appeals affirmed the judgment of the Municipal Court. The plaintiff herein asks an order directing the Court of Appeals to certify its record and claim as follows:—
1. That the note on the face of it is clearly a corporation note under the laws of this State and not the note of the individuals.
2. That the trial court erred in admitting evidence for the purpose of creating a different situation respecting the signatures on -the note than existed on the paper upon which the suit was based. Blosser v. Enderlin, 113 OS. 121.
3. That the bank having filed its proof of claim in bankruptcy, setting up the note as a corporate note, was estopped from claiming in a later judicial proceeding that the note was the obligation of the individuals.